Citation Nr: 0803354	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-23 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for patellofemoral pain 
syndrome, left knee.  

2.  Entitlement to service connection for right knee 
condition.  

3.  Entitlement to service connection for left ankle sprain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1986 to 
August 1999, and is a current member of the Alaska Air 
National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Anchorage, 
Alaska, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
left knee patellofemoral pain syndrome, right knee condition, 
and left ankle sprain.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for left knee 
patellofemoral pain syndrome, right knee condition, and left 
ankle sprain.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The veteran contends that service connection is warranted for 
her left knee patellofemoral pain syndrome, right knee 
condition, and left ankle sprain.  Review of the record 
indicates that the veteran is a current member of the Air 
National Guard in Anchorage, Alaska.  In October 2003, the RO 
requested records from the Kulis Air National Guard Base of 
the Alaska Air National Guard; however, no response was 
received from the National Guard.  In January 2004, the RO 
contacted the Kulis Air National Guard Base in regards to the 
veteran's service medical records.  In the January 2004 
Report of Contact Form, the RO was informed that the veteran 
was actively assigned to a guard unit and she could obtain 
copies of the service medical records for VA, but it was not 
the policy of the National Guard to release original records 
to VA unless the member was discharged from the National 
Guard.  As such, a letter was sent to the veteran on January 
20, 2004, requesting an original or certified copy of the 
veteran's DD Form 214, but there was no mention of requesting 
the veteran to obtain her Air National Guard service medical 
records.  In an August 2004 personal statement, the veteran 
asserts that she submitted her National Guard records along 
with her original application, but there are no National 
Guard records associated with the claims file.  The Board 
finds that an attempt should be made to obtain the veteran's 
Alaska Air National Guard records as they are relevant to the 
issues on appeal.  

The Board reminds the veteran that the "the duty to assist 
is not always a one-way street.  If a veteran wishes help, 
she/he cannot passively wait for it in those circumstances 
where she/he may or should have information that is essential 
in obtaining the putative evidence."  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The veteran must be prepared to 
meet her/his obligations by cooperating with VA's efforts to 
acquire all medical evidence supporting a claim.  Olson v. 
Principi, 3 Vet. App. 480 (1992).  Consequently, the Board 
concludes that a remand to accord the veteran an opportunity 
to provide the relevant information is necessary.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Send the veteran a VCAA notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish service connection for the 
claimed disabilities, as well as a 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Contact the veteran through her 
representative and ask her to obtain 
copies of her service medical records at 
the Kulis Air National Guard Base in 
Anchorage, Alaska.  The veteran should be 
reminded that if VA cannot obtain them, 
as in this case, it is her responsibility 
to obtain them and submit them to VA.  

3.  After accomplishing any other 
development deemed appropriate, 
readjudicate the claims for entitlement 
to service connection for left knee 
patellofemoral pain syndrome, right knee 
condition, and left ankle sprain.  If the 
benefits sought in connection with the 
claims remain denied, the veteran should 
be provided with an appropriate 
Supplemental Statement of the Case and 
given the appropriate time period within 
which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



